Citation Nr: 1456101	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO. 12-08 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include chondromalacia and degenerative joint disease (DJD), to include as secondary to a service-connected bilateral foot disability.

2. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected bilateral foot disability and a nonservice-connected left knee disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and his friend testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in October 2014. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed that his left knee disability is secondarily related to his service-connected bilateral foot disability and that his right knee disability is secondarily related to his service-connected bilateral foot disability and nonservice-connected left knee disability. See October 2014 Hearing Transcript. As the Veteran has alleged a new theory of entitlement, the Board finds it must remand the claims for a VA examination to determine if the Veteran's claimed left and right knee disabilities were either caused or aggravated by his service-connected bilateral foot disability, and if the right knee disability was either caused or aggravated by his left knee disability should service connection for that disability be awarded. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.310.

Further, in light of the new theory of entitlement advanced by the Veteran, on remand the Veteran must be provided with proper notice, specifically as to how to substantiate a claim for secondary service connection for his left and right knee disabilities. While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VCAA notice obligations are satisfied in accordance with 38 U.S.C.A. §§ 5103 and 5103A and any other applicable legal precedent. In particular, the Veteran should be informed of what is necessary to establish secondary service connection for the claimed left and right knee disabilities.

2. Request that the Veteran identify all private medical providers from which he has received treatment for his bilateral knee disabilities and authorize any records for release. Then, make all appropriate efforts to obtain any and all medical records from any so-identified providers.

All actions to obtain such records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e).

3. Obtain any further relevant VA treatment records from July 2012 forward, to include from the Memphis VA Medical Center.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

4. Schedule the Veteran for a VA examination with an appropriate medical professional(s) in order to ascertain the nature and etiology of his claimed left and right knee disabilities. The electronic claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the electronic claims file and examining the Veteran, the examiner should answer the following questions:

Concerning the left knee:

a) Is it at least as likely as not (a fifty percent probability or greater) that the claimed left knee disability was caused by Veteran's service-connected bilateral foot disability?

b) If not, is it at least as likely as not (a fifty percent probability or greater) that the claimed left knee disability was aggravated (permanently worsened beyond its natural progression) by the Veteran's bilateral foot disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the left knee disability by the service-connected disability.

c) If the Veteran's left knee disability was not caused or aggravated by the bilateral foot disability, is it at least as likely as not (a fifty percent probability or greater) that it was otherwise incurred or aggravated in service?

Concerning the right knee:

a) Is it at least as likely as not (a fifty percent probability or greater) that the claimed right knee disability was caused by: 

1) The service-connected bilateral foot disability?

2) The claimed left knee disability? Answer if, and only if, it is determined above that service connection for the left knee is warranted on a direct or secondary basis.

b) If not, is it at least as likely as not (a fifty percent probability or greater) that the claimed right knee disability was aggravated (permanently worsened beyond its natural progression) by:

1) The service-connected bilateral foot disability?

2) The claimed left knee disability? Answer if, and only if, it is determined above that service connection for the left knee is warranted on a direct or secondary basis.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the right knee disability by the service-connected disabilities.

c) If the Veteran's right knee disability was not caused or aggravated by the bilateral foot or left knee disability, is it at least as likely as not (a fifty percent probability or greater) that it was otherwise incurred or aggravated in service?

A detailed rationale supporting the examiner's opinions as to all questions listed above should be provided. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




